Citation Nr: 0627688	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  05-02 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral 
flat feet.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1987 through July 
1989.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking a rating in excess of 30 percent for 
his bilateral flatfeet disability.  

The veteran was afforded a VA examination in September 2005 
as well as a travel board hearing before the undersigned 
veteran's law judge.  During his hearing, the veteran 
reported being admitted to the hospital for a week and a half 
due to a bone infection in his right foot, sometime between 
September and October 2005.  The veteran also reported 
receiving additional treatment at a regional medical center 
in Sumter, South Carolina in addition to the treatment he 
received at the VA hospital in Columbia, South Carolina.  
There is no indication in the record that the VA requested 
these treatment records.  The Board notes that copies of 
these records should be requested.  See 38 C.F.R. 
§ 3.159(c)(1).

In his VA examination report, dated September 2005, the 
examiner noted that the veteran gave a history of receiving 
hospital treatment for an infection in his feet occurring 
four months prior to the date of his examination.  The 
examiner indicated that, while he reviewed the claims file, 
these hospital records were missing.  The examiner opined 
that it would be helpful to review the missing hospital 
records, or conduct further investigation regarding the 
recurrent swelling and infections caused by the veteran's 
foot condition.  The Board notes that copies of these 
hospital records should be requested.  See 38 C.F.R. 
§ 3.159(c)(1).

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for an increased rating, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date for the disability on appeal.  As this question is 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that an effective date for 
the award of benefits will be assigned if an increased rating 
is awarded, and also includes an explanation as to the type 
of evidence that is needed to establish an effective date.

Accordingly, the case is REMANDED for the following action:

1.	The veteran should provide the name, 
address, and dates of treatment for all 
hospital admissions in regards to his 
foot disability.  After obtaining the 
necessary authorizations, the AMC 
should attempt to obtain copies of the 
veteran's treatment records.  If the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran of its inability to 
obtain the evidence and request the 
veteran submit such evidence.

2.	The AMC should ask the veteran to 
provide the names, addresses, and dates 
of treatment of any non-VA providers, 
including the treatment received at the 
regional medical center in Sumter, 
South Carolina.  After obtaining any 
necessary authorizations, the AMC 
should attempt to obtain copies of the 
veteran's treatment records.  

3.	The AMC should provide the veteran with 
VCAA notice of the information and 
evidence necessary to substantiate a 
claim for an increased rating, to 
include notice of the type of evidence 
necessary to establish an effective 
date, in the event the claim is 
granted.  The notice should include 
notice of what evidence, if any, the 
veteran is expected to obtain and 
submit, and what evidence will be 
retrieved by the VA, as well as notice 
that he should provide any evidence in 
his possession that pertains to his 
claim.  See Quartiuccio v. Principi, 16 
Vet. App. 183 (2002); Dingess v, 
Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2005).

4.	After the foregoing, the AMC should 
readjudicate the veteran's claim.  If 
the determination is adverse to the 
veteran, he should be provided a 
supplemental statement of the case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of 


Appeals for Veterans Claims for additional development or 
other appropriate action be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


